Citation Nr: 0717552	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for history of 
pituitary microadenoma, claimed as a pituitary condition. 

2.  Entitlement to service connection for hypothyroidism, 
claimed as a thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from October 1998 to 
January 2001.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah, which denied service 
connection for history of pituitary microadenoma and service 
connection for hypothyroidism.  


FINDINGS OF FACT

1.  There is no evidence of a current disability of a 
pituitary condition, including pituitary microadenoma.  

2.  A thyroid disorder, including hypothyroidism, did not 
begin in service, nor may it be presumed to have begun in 
service, and the weight of the competent medical evidence 
demonstrates that this condition is not etiologically related 
to the veteran's service.  


CONCLUSIONS OF LAW

1.  Pituitary microadenoma was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159(a), 3.303 (2006).  

2.  A thyroid disorder, including hypothyroidism, was not 
incurred in or aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 110, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159(a), 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In letters dated in August, September and October 2003, the 
RO explained that to establish entitlement to service-
connected compensation benefits, the evidence must show three 
things:  (1) an injury in service, a disease that began in or 
was made worse in service, or an event in service causing 
injury or disease; or, evidence of presumptive condition 
within a specified time after service; (2) a current physical 
or mental disability; and (3) a relationship between her 
current disability and an injury, disease, or event in 
service.  The RO explained that a current disability could be 
shown by medical evidence or other evidence showing she had 
persistent or recurrent symptoms of disability and that a 
relationship between current disability and an injury in 
service was usually shown by medical records or medical 
opinions.  

In the letters, the RO said that it would obtain service 
records from the military, if appropriate, and would obtain 
any medical records from VA medical centers.  The RO also 
notified the veteran that she should complete and return 
release authorizations for doctors or hospitals where she had 
received treatment and notified her that she should tell VA 
about any additional information or evidence that she wanted 
VA to try to get for him.  The RO told the veteran that even 
though it might be able to assist her in obtaining these 
records, it was still her responsibility to support her 
claim.  The RO told the veteran that if she had medical 
records she would like VA to review, she should furnish those 
records as soon as possible.  

Although the veteran was not notified of the requirements for 
establishing the degree of disability and the effective date 
of any award of benefits (see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)), such lack of notice is not prejudicial to 
the veteran in light of the denial of such benefits herein.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
her possession and that she received notice of the evidence 
needed to substantiate her service connection claims, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures:  (1) 
The issuance of a fully compliant [section 5103(a)] 
notification, followed by (2) readjudication of the 
claim."); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The most recent notice was given to the veteran in 
October 2003, and the RO thereafter readjudicated the 
veteran's claims and issued a supplemental statement of the 
case (SSOC) in August 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an SSOC 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see 
also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding 
a Statement of the Case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the SSOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication of the claims.  As 
a matter of law, the provision of adequate notice followed by 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, citing Mayfield II, 444 F.3d at 
1333-34.  

Finally, service medical records are in the file, and VA 
medical records have been obtained.  In addition, the veteran 
was provided VA examinations as well as the opportunity to 
testify at a hearing.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification is required.  
The veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II.  Factual background.

The service medical records indicate that the veteran was 
seen in October 1999 with complaints of spontaneous nipple 
discharge over the last 4 or 5 days.  She was diagnosed as 
having questionable galactorrhea, R/O pregnancy, and R/O 
increased prolactin.  When seen in November 1999, the veteran 
indicated that the spontaneous discharge had stopped; it was 
noted that laboratory results revealed the level of fasting 
prolactin at 44.3 (normal range is 1.20-29.63).  The 
assessment was galactorrhea.  A telephone consultation 
report, dated December 1, 1999, indicates that the veteran 
was told that magnetic resonance imaging (MRI) results were 
not conclusive, but possible small microadenoma existed.  On 
December 8, 1999, the veteran was referred for evaluation of 
her galactorrhea, increased prolactin, and MRI results 
suggestive of pituitary microadenomas.  Following an 
evaluation, the assessment was 3 month galactorrhea only with 
menses for the last 3 months, prolactin moderately elevated 
x2, and MRI with questionable microadenomas.  

The veteran's initial claim for service connection (VA Form 
21-526) was received in August 2003.  

Of record is the report of an MRI of the brain, dated in 
February 2003, indicating that the veteran had a history of 
enlarged pituitary gland on prior MRI four years ago and 
elevated prolactin levels.  The impression was normal-sized 
pituitary gland; 2-3 mm focus of signal hypointensity in the 
pituitary gland, possible microadenoma.  

Received in November 2003 were statements from Barry A. 
Benowitz, M.D.  In an April 2003 statement, Dr. Benowitz 
indicated that he evaluated the veteran in order to determine 
whether she had a pituitary tumor.  He noted that she was 
currently nursing.  Dr. Benowitz indicated that there was no 
dysthyroid orbitopathy.  The thyroid gland was about 35-40 
grams and was firm and slightly irregular; the right lobe was 
larger than the left.  On examination, the prolactin was 
32.3.  Review of the MR scan revealed a normal pituitary.  
Dr. Benowitz stated that the veteran had autoimmune 
thyroiditis with mild hypothyroidism.  He observed that both 
nursing and hypothyroidism could raise prolactin and he did 
not believe that an elevated prolactin while the veteran was 
pregnant or nursing was valuable.  Dr. Benowitz indicated 
that he did not believe that the veteran had a pituitary 
tumor.  In a subsequent letter in October 2003, Dr. Benowitz 
indicated that the veteran's thyroid gland continued to be 
modestly enlarged, but was clinically and chemically 
euthyroid with a TSH of 1.19.  Dr. Benowitz indicated that 
the veteran had long term galactorrhea and prior prolactin 
levels were in the 44 range.  He noted that the veteran quit 
nursing her baby about 21/2 weeks earlier; she had had regular 
menses for the past 5 to 6 months but continued to have a 
little galactorrhea.  

The veteran was afforded a VA examination in December 2003, 
at which time she reported being diagnosed as having a 
pituitary condition, specifically microadenoma of the 
pituitary, in 1999.  She was not given any medications.  Her 
initial symptoms of this condition included headache and 
galactorrhea.  On subsequent evaluations, after being 
discharged from service, she was found to have hypothyroidism 
in April 2003.  The veteran indicated that her current 
endocrinologist stated that, from reviewing the initial MRI, 
there really was no evidence of a microadenoma; rather, he 
believed that the changes associated with the pituitary were 
related to her hypothyroidism which was not diagnosed.  
Following an evaluation, the examiner stated that there were 
no findings on physical examination of microadenoma, nor 
could hypothyroidism be diagnosed by physical examination.  
He did note that a diagnosis of hypothyroidism could be made 
based on the clinical history.  The examiner explained that 
any relation between the diagnosis of hypothyroidism and the 
diagnosis of microadenoma of the pituitary could not be made 
at that time.  The examiner noted that a review of the 
medical records may indicate that the veteran had 
hypothyroidism at the time of the diagnosis of microadenoma, 
but she was not treated for the condition.  If, however, this 
was not evident in the medical records, the examiner could 
find no way to objectively prove that the veteran had 
hypothyroidism at that time.  He stated that it would be a 
guess to state that the veteran had the conditions associated 
with hypothyroidism without any diagnostic data to support 
the conclusion.  

In an addendum to the above examination, it was noted that a 
report from the veteran's private doctor, dated in October 
2003, stated that she had hypothyroidism which was consistent 
with the clinical history given by the veteran of being 
hypothyroid and being on Levothyroxine.  The examiner, 
however, indicated that his clinical findings were not 
consistent with the claim for pituitary adenoma.  It was 
recommended that the veteran be evaluated by an 
endocrinologist.  

On the occasion of a VA examination in April 2004, it was 
noted that the veteran had been suffering from hypothyroidism 
for the previous four years.  The veteran indicated that, as 
a result of her thyroid condition, she had suffered from 
fatigability and weight gain.  She noted that her thyroid 
condition had resulted in gastrointestinal problems.  It was 
noted that the veteran required continuous treatment to 
control this condition because medication was needed 
permanently.  The examiner stated that the diagnosis was 
hypothyroidism; the subjective factors were fatigue and 
headaches, but there were no objective factors.  The examiner 
stated that, after examination of the veteran and review of 
the entire claims folder, it was less likely than not that 
the hypothyroidism was caused by earlier MRI finding of 
microadenoma of the pituitary.  He stated, however, that it 
was possible that the two were related insofar as the 
microadenoma was a response to a dysfunctional thyroid gland 
and a result of pituitary over-activity.  

The veteran was afforded still another VA examination in July 
2005 for evaluation of her claimed hypothyroidism and 
pituitary microadenoma.  The veteran indicated that she had 
galactorrhea every day even though she had not nursed in over 
two years.  On examination, the veteran weighed 132 pounds.  
Blood pressure initially was 116/66, blood pressure number 
two was 107/59, and blood pressure number three was 117/60.  
There was no noticeable goiter.  The thyroid did not appear 
enlarged.  The diagnoses were hypothyroidism, status post 
autoimmune thyroiditis; and pituitary adenoma.  The examiner 
noted that there was some inconsistency with the diagnosis of 
pituitary adenoma.  The VA examiner noted,

It has been suggested by the 
endocrinologist that perhaps 
hypothyroidism had perhaps started in the 
military and that the actual increase in 
the prolactin level was due to an 
increased thyroid stimulating level as 
well as increased activity in the 
pituitary gland due to hypothyroidism[;] 
however[,] this should have shown up with 
an increased thyroid stimulating level 
and according to the service medical 
records, actually the thyroid stimulating 
level was normal at the time.  
Unfortunately[,] this was the only 
thyroid stimulating hormone level that 
was drawn that I could find, but it was 
normal.  Not to suggest that there would 
be any reason for the hypothyroidism to 
be causing the increased prolactin level 
in the pituitary.  As to the pituitary 
causing the hypothyroidism, on [April 26, 
2003,] the patient was noted to have an 
increased level of thyroid stimulating 
hormone of 7.1.  If the pituitary gland 
were to be causing hypothyroidism, it 
would be due to a decreased production of 
thyroid stimulating hormone which would 
then have a decreased TSH level found by 
laboratory which was the exact opposite 
of what was found when she was diagnosed 
with her hypothyroidism.  

The examiner stated, therefore, that he did not believe that 
the hypothyroidism was in any way caused by the pituitary 
gland or by any MRI findings suggestive of pituitary 
microadenoma.  


III.  Legal Analysis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  





A.  Pituitary microadenoma.

In order to grant a claim for service connection on either a 
direct, secondary, or presumptive basis as described above, 
there must be evidence of a current disability.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."); see also Degmetich v. Brown, 
104 F.3d 1328, 1333 (Fed. Cir. 1997) (upholding 
interpretation of 38 U.S.C.A. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  In the present case, the evidence does not 
reflect that the veteran has pituitary microadenoma.  

The Board finds that service connection for pituitary 
microadenoma must be denied.  Service connection may not be 
established if there is no current disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
evidence fails to disclose any current diagnosis of pituitary 
microadenoma.  That is, the results of an MRI performed 
during service in December 1999 were suggestive of small 
pituitary microadenoma.  However, the disorder was never 
clinically diagnosed in service.  Similarly, private and VA 
treatment records, as well as VA examination reports dated in 
December 2003 and July 2005 are negative for a diagnosis of 
pituitary microadenoma.  In fact, the only evidence of record 
as to the current existence of pituitary hypoglycemia is the 
veteran's own assertion that she has the disorder.  However, 
as a lay person without education or training in medicine, 
she is not competent to offer an opinion as to whether she is 
currently diagnosed with any medical disorder or its 
etiology.  Espiritu, 2 Vet. App. at 494.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for pituitary microadenoma.  38 U.S.C.A. 
§ 5107(b).  



B.  Hypothyroidism.

In addition to direct service connection, service connection 
may be awarded on a presumptive basis.  Where a veteran 
served ninety days or more during a period of war or during 
peacetime after December 31, 1946, as here, and certain 
diseases, such as endocrinopathies (which includes 
hypothyroidism), become manifest to a compensable degree 
within one year after the veteran's military service ends, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

The service medical records are negative for any treatment or 
diagnosis related to hypothyroidism or other thyroid 
disorder.  As such, there is no direct evidence of in-service 
incurrence of hypothyroidism.  The veteran has contended that 
hypothyroidism was manifested in service by the MRI findings, 
which were suggestive of pituitary microadenoma.  The veteran 
was first diagnosed as having hypothyroidism in April 2003, 
several years after her separation from service.  She takes 
medication for her condition, and her medication has had to 
be adjusted from time to time.  

There is no competent evidence that links the veteran's 
hypothyroidism to service.  The post-service military medical 
records only note the diagnosis of hypothyroidism and report 
treatment for the disease.  Significantly, following the 
December 2003 VA examination, the examiner stated that he was 
unable to find any way to objectively prove that the veteran 
had hypothyroidism in service.  Subsequently, in April 2004, 
a VA examiner concluded that it was less likely than not that 
the hypothyroidism was caused by earlier MRI findings of 
microadenoma of the pituitary.  Finally, in July 2005, a VA 
examiner observed that it had been suggested that perhaps 
hypothyroidism had started in the military and that the 
actual increase in the prolactin level was due to an 
increased thyroid stimulating level as well as increased 
activity in the pituitary gland due to hypothyroidism; 
however, the examiner stated that this should have shown up 
with an increased thyroid stimulating level and according to 
the service medical records, the thyroid stimulating level 
was normal at that time.  The VA examiner stated that he did 
not believe that the hypothyroidism was in any way caused by 
the pituitary gland or by any MRI findings suggestive of 
pituitary microadenoma.  

Although the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  Thus, although on initial review the April 2004 
VA examiner appears to support the veteran's claim that 
hypothyroidism started in the military service due to an 
increase in the prolactin level, a close reading shows that 
it does not.  The opinion was both equivocal and speculative 
and, at most, does little more than propose that it is 
possible the veteran's currently diagnosed hypothyroidism is 
related to his military service.  The examiner did not offer 
a definitive explanation or opinion to relate the veteran's 
hypothyroidism with his military service.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The above 
opinion, therefore, falls short of the level of certainty 
necessary for the Board to service connect the veteran for 
hypothyroidism.  

Conversely, the Board notes that the July 2005 VA examiner 
explained that it cannot be suggested hypothyroidism existed 
in service because of the presence of the increase in the 
prolactin level which was caused by an increased thyroid 
stimulating level, because the only stimulating hormone level 
that was drawn that he was able to find in service was 
normal.  The examiner further explained that "if the 
pituitary gland were to be causing hypothyroidism, it would 
be due to a decreased production of thyroid stimulating 
hormone which would then have a decreased TSH level found by 
laboratory which was the exact opposite of what was found 
when she was diagnosed with her hypothyroidism."  The 
examiner stated, therefore, that he did not believe that the 
hypothyroidism was in any caused by the pituitary gland or by 
any MRI findings suggestive of pituitary microadenoma.  
Furthermore, the Board notes that the VA examiner thoroughly 
reviewed the veteran's service medical records and prior 
examination reports, as evidenced by the detail included in 
the examination report.  Consequently, the Board finds this 
opinion to be the most persuasive, because it is thorough and 
definitive.  

As the preponderance of the evidence does not support a 
finding of service incurrence on a direct basis of a thyroid 
disorder, including hypothyroidism, and also does not provide 
a link between the veteran's currently diagnosed 
hypothyroidism and service, service connection for a thyroid 
disorder, including hypothyroidism, on a direct basis is not 
warranted.  Further, as the preponderance of the evidence 
does not support a finding that hypothyroidism was manifest 
to a compensable degree within a year of service, service 
connection is also not warranted on a presumptive basis.  


ORDER

Service connection for history of pituitary microadenoma, 
claimed as a pituitary condition, is denied.  

Service connection for hypothyroidism, claimed as a thyroid 
condition, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


